DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
The preamble statement of the invention is not consistent with the scope of invention required in the body of the claim.
The preamble recites “a tolerance compensator for fastening components together” indicating that the scope of invention is a ‘tolerance compensator’ with implication that the ‘components’ form portions of an environment of intended use but are not part of the invention.  However, limitation requiring “the first portion is at least partially screwed into the threaded hole of the first component, have a first coefficient of friction,…” defines the invention solely in terms of the combination including the first component.  
Accordingly, it is suggested that recitation of “for” be deleted from the preamble, or the claim amended to recite - - and further comprising the first component having a threaded hole - - or similar language in order to explicitly recite the threaded hole of the first component as a part of the invention as it is now implicitly required, in order to correct the claim’s inconsistency in regards to its description of the scope of invention.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 10,309,435 to Cuoto. 
Cuoto ‘435 describes arrangement as :
“(17)    According to one embodiment, the primary external thread, the secondary external thread, the primary internal thread and the secondary internal thread are configured so that a secondary torque induced by the frictions between the secondary external thread and the secondary internal thread is higher than a primary torque induced by the frictions between the primary external thread and the primary internal thread.
(18) 	Thus, such primary and secondary torques allow an operator to rotatably drive the screw by making the secondary nut rotate as long as the abutment does not bear against an abutment portion of the intermediate component. Since the secondary torque is higher than the primary torque, it is the primary external thread that rotates in 
(19)    According to one embodiment, the positioning device with tolerance compensation further comprises a coating product disposed between the secondary external thread and the internal thread. 
(20)    Thus, such a coating product allows obtaining a secondary torque higher than the primary torque. For example, the coating product may be of the trademark Tuflok.RTM.. 
(21)    Alternatively to this embodiment, the secondary nut may be a secondary self-locking nut, for example a nut of the trademark Nylstop.RTM.. 
(22)    Still alternatively, at least one among the secondary external thread and the secondary internal thread has deformed threads, for example with cuts or with a slight crushing. Thus, such deformed threads allow increasing friction in the connection between the secondary external thread and the secondary internal thread.”
Accordingly, Cuoto ‘435 teaches claim limitations for a "tolerance compensator system for fastening components together” – including 2,11,12,16,18, “the system comprising: a threaded stud, including: a first end, a second end” – 2, “a first portion adjacent to the first end, wherein the first portion is threaded in a first direction” - 11, “a second portion adjacent to the second end, wherein the second portion is threaded in a second direction different from the first direction” - 12, “and a flange arranged between the first portion and the second portion” – 14, “and a nut, wherein the nut is threaded in the second direction” – 18, “wherein: the first portion and a threaded hole of a first one of the components, when the first portion is at least partially screwed into the threaded hole of the first component, have a first coefficient of friction measured between the first portion and the threaded hole of the first component; and the second portion and the nut have a second coefficient of friction measured between the second portion and the nut, wherein the second coefficient of friction is greater than the first coefficient of friction” – 
Although reference explicitly discloses providing a greater friction between second thread portions than the first threaded portions, and various embodiments of achieving same and describes the intended functionality resulting therefrom, the reference does not specifically disclose creating the greater friction through greater coefficient of friction.  However, one of ordinary skill in the art would recognize that providing a coefficient of friction between second thread portions that is greater than between first portions through the choice of materials used could inherently be used to provide the higher friction that is otherwise explicitly described with respect to intended functionality and be equivalent to the disclosed embodiments for providing the greater friction and would not otherwise affect function of the arrangement.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
As regards claim 2, reference teaches further limitation of “the nut” – 18, “is configured to receive the second portion of the threaded stud” – 12, “via the second end of the threaded stud” – as shown.  
As regards claim 3, reference teaches further limitation of “the first portion” – 11, “extends from the first end to the flange” – 14, “the first portion has a diameter that is constant along a full length of the first portion” – as shown, “the second portion” – the threaded portion 12, “extends from the second end” – the end of threaded portion 
As regards claim 4, reference teaches further limitation of “a diameter of the flange is greater than: a diameter of the first portion; and a diameter of the second portion” – as shown.  
As regards claim 5, reference teaches further limitation of “the flange has a width that is perpendicular to an axis along the longest dimension of the stud; the width of the flange is greater than the diameter of the first portion; and the width of the flange is greater than the diameter of the second portion” – as shown.  
As regards claim 6, reference teaches further limitation of “the first portion is externally threaded in the first direction; and the second portion is externally threaded in the second direction” – as shown and described.  
As regards claim 7 limitation requiring  “threading of the first portion and threading of the second portion have the same pitch” - Although reference illustrates a same distance between thread flanks described as opposite direction, the reference does not describe the distance between thread crests, i.e., ‘pitch’ as that expression is commonly used in the art to be the same.  It would however been a design choice for one of ordinary skill in the art to provide the threading on opposite ends to have the same distance between thread crests, i.e., ‘pitch’ as a design choice for function as disclosed wherein such /modification’ amounts to little more than obvious design choice of size or shape since it would not otherwise affect function from that disclosed and Examiner takes Official Notice that it is well known in the art to have threading of 
As regards claim 8, reference teaches further limitation of “threading of the nut” – 18, “and threading of the second portion” – 12, “have the same pitch” - as shown, described and otherwise inherent to teachings of the reference wherein 12 and 18 are disclosed to be threadingly engaged .  
As regards claim 9, reference teaches further limitation of “the flange is not threaded” – as shown.  
As regards claim 10, reference teaches further limitation of “a top portion of the flange and a bottom portion of the flange are substantially flat” – although provided with teeth, one of ordinary skill in the art would recognize teaching of substantially flat’ as shown for engagement with substantially flat component as shown to be an inherent teaching.   
As regards claim 11, Cuoto 435 makes obvious all claim limitations for a "method for fastening a first component to a second component using a tolerance compensator system" - as shown and described, “the method comprising: inserting a first end of a stud" -11, “into a threaded hole of the first component" - 16, “wherein the threaded hole of the first component is threaded in a first direction" - as shown and described, “at least partially screwing a first portion of the stud that is adjacent to the first end of the stud into the threaded hole of the first component, wherein; the first portion is threaded in the first direction, and the first portion and the threaded hole of the first component have a first coefficient of friction" - as shown, described and inherent to the arrangement, “inserting a second end of the stud” - 12, 'through a hole of a second component and 
As regards claim 12, reference teaches further limitation of “the hole of the second component is not threaded” - as shown and described.
As regards claim 13, reference teaches further limitation of “a diameter of the hole of the second component is larger than a diameter of the second portion of the stud” - inherent to the function of the arrangement as shown and described.

As regards claim 15, reference teaches further limitation of “threaded in the first direction is left-hand threaded, threaded in the second direction is right-hand threaded, and rotating the nut includes rotating the nut clockwise" - reference explicitly discloses either end may be threaded left or right with the other end being threaded in the opposite direction.
As regards claim 17, reference teaches further limitation of “the second component is a metal enclosure1' - as shown and described.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 10,309,435 to Cuomo in view of U.S. Pat. No. 8,861,203 to Fang.
Although reference discloses the arrangement and its use with respect to an environment of automotive component for adjustably connecting two components at a distance while achieving an alignment, the reference does not disclose "the first component is a heat sink; the head sink is thermally coupled to an integrated circuit via a thermal interlace material layer; the integrated circuit is electrically coupled to a printed circuit board; and the heat sink is coupled to the printed circuit board via one or more of standoffs’1. However, Fang 731 discloses that problem of adjustable mounting of a heat sink is well known in the art whereby it would have been obvious to one of ordinary skill in the art to adapt the tolerance compensating connection of Cuomo .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Couto ‘435 teaches similar structure and arrangement to that presently disclosed and claimed and describes the relative different friction forces between first threaded parts and second threaded parts but doesn’t explicitly describe the relative different coefficients of friction.  One of ordinary skill in the art would recognize that it is the relative different friction forces that is more relevant to the disclosed function than is specific coefficients of friction; noting for example that having a lesser or greater coefficient of friction doesn’t ensure function as intended without appropriate normal forces being used in combination therewith so as to result in the relative different friction forces that are required for function as intended.  Accordingly, providing structural arrangement of first and second portions with combination of coefficients of friction and normal force to achieve the required relative friction forces would have been obvious to one of ordinary skill in the art inasmuch as it is long known in the art to increase or decrease friction of a threaded engagement through choice of materials.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055.  The examiner can normally be reached on M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677